18-3364
     Singh v. Garland
                                                                              BIA
                                                                        Douchy, IJ
                                                                      A205 941 739
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 10th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            RICHARD C. WESLEY,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   PARWINDER SINGH, AKA JOGA SINGH,
14            Petitioner,
15
16                      v.                                  18-3364
17                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent. 1
21   _____________________________________
22
23   FOR PETITIONER:                    Jaspreet Singh, Esq., Jackson
24                                      Heights, NY.
25


     1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
     General Merrick B. Garland is automatically substituted as Respondent.
 1   FOR RESPONDENT:                    Joseph H. Hunt, Assistant
 2                                      Attorney General; Anthony C.
 3                                      Payne, Assistant Director; Abigail
 4                                      E. Leach, Trial Attorney, Office
 5                                      of Immigration Litigation, United
 6                                      States Department of Justice,
 7                                      Washington, DC.
 8
 9          UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

10   AND DECREED that this petition for review of a decision of

11   the Board of Immigration Appeals (“BIA”) is DENIED.

12          Petitioner Parwinder Singh, a native and citizen of

13   India, seeks review of an October 15, 2018, decision of the

14   BIA affirming a July 28, 2017, decision of an Immigration

15   Judge (“IJ”) denying his application for asylum, withholding

16   of removal, and relief under the Convention Against Torture

17   (“CAT”).       In re Parwinder Singh, No. A205 941 739 (B.I.A.

18   Oct. 15, 2018), aff’g No. A205 941 739 (Immig. Ct. N.Y. City

19   Jul. 28, 2017).        We assume the parties’ familiarity with the

20   underlying facts and procedural history.

21          Under the circumstances of this case, we have reviewed

22   both     the   IJ’s     and   BIA’s     decisions        “for   the    sake    of

23   completeness.”        Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir.

24   2006).         The    applicable      standards     of     review     are     well

25   established.         See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

26   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).


                                             2
 1       “Considering the totality of the circumstances, and all

 2   relevant factors, a trier of fact may base a credibility

 3   determination on . . . the consistency between the applicant’s

 4   or witness’s written and oral statements . . . without regard

 5   to whether an inconsistency, inaccuracy, or falsehood goes to

 6   the heart of the applicant’s claim, or any other relevant

 7   factor.”   8 U.S.C. § 1158(b)(1)(B)(iii).      “We defer . . . to

 8   an IJ’s credibility determination unless, from the totality

 9   of the circumstances, it is plain that no reasonable fact-

10   finder could make such an adverse credibility ruling.”       Xiu

11   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

12   Hong Fei Gao, 891 F.3d at 76.       Substantial evidence supports

13   the agency’s determination that Singh was not credible as to

14   his claim that members of the Akali Dal Badal Party (“ADBP”)

15   beat him in June 2012 because he left the ADBP and beat him

16   again in March 2013 because he joined the rival Shiromani

17   Akali Dal Mann Party (“SADM”).

18       The agency reasonably relied on Singh’s inconsistent

19   statements about why he had been attacked.       In an interview

20   at the border, he claimed that he was attacked for his

21   father’s switch in political parties, but he did not mention

22   his own political affiliation.       However, in a credible fear


                                     3
 1   interview ten days later, he stated that the ADBP government

 2   will kill him if he returns to India because he “did not join

 3   their party,” and that his switch from the ADBP to the SADM

 4   and refusal to rejoin the ADBP motivated the beatings.                      CAR

 5   at 545.      When asked why he did not mention at the border

 6   interview that his own party switch was the reason he had

 7   been beaten, he responded, “I forgot . . . I don’t know.”

 8   CAR    at   547.     The   IJ   was   not   required     to    accept      that

 9   explanation.        See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

10   Cir. 2005) (“A petitioner must do more than offer a plausible

11   explanation for his inconsistent statements to secure relief;

12   he must demonstrate that a reasonable fact-finder would be

13   compelled to credit his testimony.” (internal quotation marks

14   omitted)).       This inconsistency in Singh’s testimony about the

15   reason he was attacked, by itself, constitutes substantial

16   support for the adverse credibility determination because

17   that reason is material to his asylum claim. 2                See Xian Tuan

18   Ye v. DHS, 446 F.3d 289, 295-96 (2d Cir. 2006) (holding that

19   a     material     inconsistency      concerning   the        basis   of    an



     2Thus, we need not consider the other basis for the adverse
     credibility determination, i.e., Singh’s omission of a
     hospital visit from his asylum application. But we note that
     this omission is not on its own worth significant weight.
     See Hong Fei Gao, 891 F.3d at 79-80.
                                   4
 1   applicant’s asylum claim is substantial evidence of adverse

 2   credibility); see also Siewe v. Gonzales, 480 F.3d 160, 170

 3   (2d Cir. 2007) (“[A] single instance of false testimony may

 4   (if attributable to the petitioner) infect the balance of the

 5   alien’s uncorroborated or unauthenticated evidence.”).

 6       Singh    argues       that   his   later    statement   was   not

 7   inconsistent with his border interview, but merely “added

 8   more details.” Pet’r’s Br. at 7-8.             Although we have held

 9   that omissions are less probative than inconsistencies, and

10   that an asylum applicant is not required to list every detail

11   to which he will eventually testify at the merits hearing,

12   see Hong Fei Gao, 891 F.3d at 78-81, the agency did not err

13   in relying on the “omission” of Singh’s own party affiliation

14   as the reason for the attacks.         This was a significant and

15   specific fact that went to the heart of Singh’s claim, and

16   the IJ could reasonably expect him to have disclosed it at

17   the border interview.       See id. at 78-79 (weight given to an

18   omission depends, in part, on whether “facts are ones that a

19   credible petitioner would reasonably have been expected to

20   disclose    under   the    relevant    circumstances”);     see   also

21   Lianping Li v. Lynch, 839 F.3d 144, 150 (2d Cir. 2016)

22   (upholding adverse credibility determination where petitioner


                                        5
 1   “did not simply omit incidents of persecution . . . [but

 2   rather]     described     the      same    incidents      of     persecution

 3   differently”); Siewe, 480 F.3d at 168 (“So long as there is

 4   a basis in the evidence for a challenged inference, we do not

 5   question whether a different inference was available or more

 6   likely.”).

 7       Singh     also     argues      that   his    border     interview     was

 8   unreliable,    but     the   BIA    reasonably     concluded       that   the

 9   interview    was   reliable. 3        Singh     affirmatively      presented

10   himself at the border and sought protection, and he did not

11   dispute that the interview correctly reflected his responses.

12   Further,     the   interview       was    conducted    in      Punjabi,   was

13   memorialized in typewritten question and answer format that

14   Singh initialed and signed, and was designed to elicit a claim

15   for asylum.    See Ming Zhang v. Holder, 585 F.3d 715, 721 (2d

16   Cir. 2009) (recognizing that a border interview record “bears

17   hallmarks     of     accuracy      and    reliability”      when    “it    is

18   typewritten, signed by petitioner, and initialed . . . on

19   each page” and when it “was conducted in a manner designed to


     3 Although the Government contends that this argument is
     unexhausted because Singh did not raise it before the BIA, we
     may reach it because the BIA considered the interview record
     and concluded that it was reliable. See Xian Tuan Ye, 446
     F.3d at 296-97 (excusing failure to exhaust where BIA
     addressed the issue).
                                   6
 1   elicit the details of an asylum claim . . . and . . . contains

 2   no   indication    that     the    alien     was    reluctant    to     reveal

 3   information or did not understand English or the translations

 4   provided by the interpreter” (internal quotation marks and

 5   brackets omitted)).

 6        Having     questioned        Singh’s    credibility,       the     agency

 7   reasonably     determined    that     he    did    not   rehabilitate      his

 8   credibility with reliable corroborating evidence.                     See Biao

 9   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

10   applicant’s failure to corroborate his or her testimony may

11   bear on credibility, because the absence of corroboration in

12   general makes an applicant unable to rehabilitate testimony

13   that has already been called into question.”).                  The IJ did

14   not err in giving diminished weight to affidavits from Singh’s

15   parents, his neighbor, an elected official from his village,

16   and a Sikh Temple official because the authors were not

17   subject   to    cross-examination           and    Singh’s   parents      were

18   interested witnesses.       See Y.C. v. Holder, 741 F.3d 324, 332,

19   334 (2d Cir. 2013) (explaining that “[w]e generally defer to

20   the agency’s evaluation of the weight to be afforded an

21   applicant’s documentary evidence” and deferring to agency’s

22   decision to afford little weight to letter from applicant’s


                                           7
 1   spouse); Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215

 2   (BIA 2010) (giving diminished weight to letters from friends

 3   and family because they were from interested witnesses not

 4   subject to cross-examination), rev’d on other grounds by Hui

 5   Lin Huang v. Holder, 677 F.3d 130 (2d Cir. 2012).

 6          The IJ also reasonably relied on the lack of a statement

 7   or testimony from Singh’s brother because the IJ granted

 8   Singh’s request for a continuance and put Singh on notice

 9   that she “might be able to draw an adverse inference if he is

10   not presented as a witness.”            CAR at 80.    Given the issues

11   with    Singh’s   credibility,      the    agency’s    expectation     of

12   corroborating evidence from Singh’s brother was reasonable.

13   See Diallo v. INS, 232 F.3d 279, 290 (2d Cir. 2000) (noting

14   that “corroboration may bolster credibility”).

15          Further, we decline to consider Singh’s argument that

16   this    failure   to   provide   evidence     from    his   brother   was

17   attributable to his former attorney’s alleged ineffective

18   assistance.       Singh   has    forfeited    this    argument   by   not

19   complying with the procedural requirements for bringing an

20   ineffective assistance claim set forth in Matter of Lozada,

21   19 I. & N. Dec. 637 (BIA 1988), which include alerting former

22   counsel of the allegation and giving counsel an opportunity


                                         8
 1   to respond.   See Jian Yun Zheng v. U.S. Dep’t of Justice, 409

 2   F.3d 43, 47 (2d Cir. 2005) (holding that “alien who has failed

 3   to comply substantially with the Lozada requirements . . .

 4   forfeits h[is] ineffective assistance of counsel claim in

 5   this Court”).

 6       Because Singh’s claims were all based on the same factual

 7   predicate,    the    adverse    credibility      determination     is

 8   dispositive   of    asylum,   withholding   of   removal,   and   CAT

 9   relief.   See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

10   2006).    While Singh argues that the agency erred in denying

11   CAT relief because a report and newspaper articles discussed

12   unlawful killings by police and anti-Sikh violence, those

13   documents do not provide an independent basis for CAT relief.

14   Singh, who did not allege past persecution by the police or

15   on account of his Sikh religion, did not submit particularized

16   evidence that he is likely to be a victim of an unlawful

17   killing by police or anti-Sikh violence.         See Mu Xiang Lin v.

18   U.S. Dep’t of Justice, 432 F.3d 156, 159–60 (2d Cir. 2005)

19   (concluding   that    “particularized   evidence”     beyond   State

20   Department reports is necessary to establish eligibility for

21   CAT protection for applicant alleging she would be tortured

22   for leaving China illegally); Jian Xing Huang v. U.S. INS,


                                      9
 1   421 F.3d 125, 129 (2d Cir. 2005) (“In the absence of solid

 2   support in the record . . . , [an applicant’s] fear is

 3   speculative at best.”); Mu-Xing Wang v. Ashcroft, 320 F.3d

 4   130, 144 (2d Cir. 2003) (an applicant for CAT relief must

 5   show a likelihood of torture in “his particular alleged

 6   circumstances”).

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   All pending motions and applications are DENIED and

 9   stays VACATED.

10                               FOR THE COURT:
11                               Catherine O’Hagan Wolfe,
12                               Clerk of Court




                                   10